Order entered April 12, 2019




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                       No. 05-18-00247-CR

                               CARSTEN HEDEMANN, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the 265th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F-1434917-R

                                            ORDER
        On April 11, 2019, the State filed its second motion for extension of time to file brief and

tendered its appellee’s brief in this case. We GRANT the motion and ORDER the brief filed as

of the date of this order.


                                                       /s/   BILL WHITEHILL
                                                             PRESIDING JUSTICE